Citation Nr: 0019763	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back disorder, particularly the thoracic 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
December 1957.

In a March 1994 rating action, the RO denied entitlement to 
service connection for a low back disability, and in November 
1994 service connection for a thoracic spine disability was 
denied.  The veteran filed notice of disagreement, and 
thereafter was issued a statement of the case, addressing the 
thoracic spine matter.  The veteran perfected the appeal.  In 
letters received throughout the pendency of the appeal, the 
veteran has indicated that he wanted to pursue a claim of 
service connection for a back disability generally.  To more 
accurately encompass the veteran's contentions expressed on 
appeal, the issue before the Board of Veterans' Appeals 
(Board) is as stated on the title page.  The Board also notes 
that the veteran has received adequate reasons and bases 
associated with his claim and that the Board's adjudication 
of the matter as stated on the title page will not violate 
his due process rights.  See February 1995 Statement of the 
Case (SOC) and VA Rating Decision.  It is also noted that the 
February 1995 SOC apprised the veteran of the provisions of 
38 C.F.R. § 3.156(a); thus, a remand for this purpose is not 
warranted.  

On substantive appeal, VA Form 9, the veteran checked the box 
indicating that he desired to appear personally before a 
member of the Board.  In 1997 the Board remanded the matter 
on two separate occasions to provide the veteran with 
opportunities to appear.  However the veteran did not report 
for such hearings.  In light of the foregoing, the Board 
finds that no additional development in this regard is 
warranted.  


FINDINGS OF FACT

1. In July 1965 service connection for lumbosacral strain, 
chronic and residuals of cervico-dorsal strain was denied.  
The veteran did not perfect a timely appeal.

2. In August 1990, the Board decision confirmed and continued 
the denial of entitlement to service connection for a back 
disorder, thereby confirming the July 1965 rating decision.

3.  In June 1993, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a back disorder, 
thereby confirming the Board's 1990 decision.

4.  Subsequent to 1993, the evidence consists of VA 
outpatient treatment reports, letters from the veteran, a 
hearing transcript associated with the veteran's workman's 
compensation claim and a newspaper article.  The evidence 
either is not new, or is new but not material, in that it 
does not bear directly or substantially upon the specific 
matter under consideration and is not so significant that it 
by itself or in conjunction with the other evidence of record 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The Board's June 1993 decisions, denying entitlement to 
service connection for a back disability is final, and new 
and material evidence has not been submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156, 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to claims being adjudicated on a finality basis, 
a finding that a claim is well grounded prior to finding that 
new and material evidence has been submitted is a legal 
nullity.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

In July 1965 service connection for lumbosacral strain, 
chronic and residuals of cervico-dorsal strain was denied.  
Notice of the cervico-dorsal strain was issued that same 
month.  The veteran disagreed with the determination, and was 
issued a statement of the case addressing his back injury, to 
include the cervical, dorsal and lumbar spine.  The veteran 
did not perfect a timely appeal.  Thus, his claim became 
final.  In reaching that determination the RO considered the 
veteran's service medical records showing that in March 1957 
he complained of pain of the back and received spinal 
injections.  The assessment of muscle spasm was made.  On 
discharge examination in December, clinical evaluation was 
normal.

The RO also considered a December 1964 Industrial Accident 
Board report showing that while working the veteran 
aggravated an injury of spondylolisthesis, L5-S1, and 
possible disc injury, and a VA examination report dated in 
June 1965 showing diagnoses of history of cervico-dorsal 
strain with no residual limitation of function, and 
lumbosacral strain, chronic herniated intervertebral disc not 
found, non-service connected.

After July 1965, the RO received an October 1965 hospital 
summary sheet showing treatment for chronic low back pain and 
Workers' Compensation Reports.  Included within the reports 
are medical statements dated in 1986 and 1987 from H.P.R., 
M.D.; A.L.F., M.D.; and The Neurological Clinic, showing that 
the veteran was evaluated for low back pain with radiation 
resulting from a work-related accident in September 1986, and 
1986 and 1988 medical statements from G.B.B., M.D., showing 
that the veteran complained of back pain with radiation of 
the thighs, stemming from a back injury sustained while on 
the job in 1986, although noting that he apparently saw the 
veteran for back problems in the 1950's and 1960's.  

Also of record were a Statement of Attending Physician Report 
dated in 1987 from H.P.R., M.D.; a November 1986 statement 
from E.O., M.D., showing the veteran incurred a low back 
injury while filing folders in a cabinet; and laboratory 
reports from Spohn Hospital dated in 1988.

After reviewing the foregoing, in August 1990, the Board 
decision denied entitlement to service connection for a back 
disorder.  The Board found that a chronic back disorder was 
not objectively demonstrated during service and degenerative 
disease of the lumbar spine was first diagnosed after 
service.  The rating decision of July 1965 denying service 
connection for a back condition was consistent with and 
supported by the evidence of record.  38 C.F.R. § 20.1104 
(1999) (When a determination of the RO is affirmed by Board, 
such determination is subsumed by the final appellate 
decision).  

Thereafter the record shows that in November 1990, the 
veteran submitted an affidavit, swearing that he saw a 
physician for back pain in 1958, and that the RO received a 
medical statement from J.W.H., M.D., and a December 1990 
statement from the Medical Society of New Jersey showing that 
the physician who treated the veteran was deceased and his 
medical records were not available.  

In June 1993, the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a low back disability; thus, the 
evidence received since the 1990 decision was not new and 
material.  

Except as provided in Section 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) held that the Board must perform a three-step test 
under a new and material analysis.  First, it must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, it must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, see Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).

After the Board's June 1993 determination, the RO received a 
newspaper article about the veteran, supporting statements 
from H.R., Sr., and H.D. and a transcript of hearing 
proceeding from Workers' Compensation Services dated in 
December 1990, all of which addressed an unrelated matter; 
July 1994 and August 1995 examination reports from Doctors 
Regional Medical Center, noting degenerative findings of the 
lumbar spine without evidence of an acute fracture and 
minimal posterior disc bulges from L2-L3 through L5-S1 
without evidence of nerve root impingement or spinal canal 
stenosis; VA outpatient treatment reports dated from 1993 to 
1994 showing treatment for his back disability; and an 
October 1996 memo from W.C.F., M.D., showing that the veteran 
could not attend the VA outpatient clinic because of 
difficulty with his back.

Although the aforementioned evidence is new, in that it was 
not of record when the last denied the veteran's claim in 
1993, it is not material.  The evidence does not directly or 
substantially bear upon the specific matter under 
consideration.  Not one of the medical reports indicates that 
the veteran's back disability, to include the thoracic spine 
disability was incurred in service, aggravated by service, or 
related to any events of service.  The reports at most show 
that the veteran continues to receive treatment for pain of 
the back.  They do not reference service or any events of 
service.  Thus, new and material evidence has not been 
submitted.

Regarding the veteran's statements, where he asserts that his 
back disability occurred as a result of parachute jumping in 
service and carrying an oxygen tank.  The Board finds that 
the statements are not new, as they are the same statements 
the veteran alleged when the Board previously denied the 
claim in 1990 and 1993.  Further, in any event, the veteran 
is not competent to relate his disorder to service or any 
events of service.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
Grivois v. Brown, 6 Vet. App. 136 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
evidence is not new and material.

For the reasons stated above, the Board finds that new and 
material evidence to reopen the claim of entitlement to 
service connection for a back disorder particularly a 
thoracic spine disability has not been submitted.  It is also 
noted that in accordance with Graves v. Brown, 8 Vet. 
App. 522 (1996), the veteran has been apprised of evidence 
necessary to complete his application.  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran's appeal is 
denied.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a back 
disorder, particularly the thoracic spine remains final; the 
appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

